SENTENCIA
El Hon. Ismael L. Purcell Soler, Registrador de la Pro-piedad de la Sección de Guayama (Registrador), notificó a la Leda. Fabiola Fernández Chaves (peticionaria) la denegatoria de inscripción de una escritura sobre segregación, liberación y compraventa. La peticionaria presentó el recurso gubernativo de epígrafe y arguye que, conforme a la Ley Núm. 216-2010,(1) el Registrador estaba impedido de calificar dicha escritura. Sostiene que al transcurrir el término improrrogable de dos años que dispuso el Art. 5 de esta ley para calificar, el documento quedó inscrito automáticamente. En la alternativa, plantea que conforme a la normativa de Plaza del Rey, Inc. v. Registrador, 133 DPR 188 (1993), el Registrador erró al solicitar la cancelación de cierta hipoteca como requisito para proceder con la inscripción, independientemente de que el solar segregado fuera el último del proyecto residencial. Adelantamos que confirmamos la calificación del Registrador.
*372Pasamos a exponer un resumen de los hechos que son pertinentes para la resolución de la controversia y los fundamentos que sostienen nuestra decisión.
I
La peticionaria fue parte de las notarías y los notarios encargados de redactar y otorgar las escrituras de Segregación, Liberación, Compraventa e Hipoteca de los solares de la Urbanización Parques de Guásimas, que ubica en el municipio de Arroyo.(2) Para el 8 de mayo de 2003 la peticionaria otorgó la Escritura Núm. 36 titulada Segregación, Liberación y Compraventa, mediante la cual se segregó y vendió el solar Núm. 13 del Bloque “F” de la urbanización. Es pertinente señalar que la finca donde ubica dicho proyecto residencial quedó gravada por una hipoteca que se constituyó en garantía de un pagaré a favor del Banco Santander, o a su orden, por la suma principal de cuatro millones de dólares. En este instrumento público, Monte Real Development Corp., tenedor del pagaré, liberó gratuitamente el solar de esa hipoteca. A esos efectos hizo constar en la escri-tura que la liberación no afectaba el importe del principal del pagaré ni el de la hipoteca que lo garantizaba.(3)
El 20 de junio de 2003 la peticionaria presentó la Escritura Núm. 36 ante la Sección de Guayama del Registro de la Propiedad.(4) Transcurridos doce años, el 8 de mayo de 2015, el Registrador notificó que el documento adolecía de las siguientes faltas que impedían su inscripción:
*3731. El solar F-13 que se segrega por el documento presentado es el último que queda por segregar de la finca 6502 de Arroyo y que forma parte de la Urbanización Parques de Guásimas. Para proceder con la inscripción del mismo, falta la cancela-ción de la hipoteca que grava la finca matriz por la cantidad de $4,000,000.00 que responde esta finca a favor del Banco Santander de Puerto Rico. De haberla presentado, favor de comunicar el asiento y diario. Casa Blanca Properties v. Registrador, 130 DPR 609.
2. Según las siguientes Resoluciones aprobadas por ARPE se requiere la segregación de las calles.
Caso 01IU2-00007-02845 de fecha 03-06-2002, aprueba calle 11 plano 2176-G.
Caso 01IU2-00008-02845 de fecha 14-06-2002, aprueba ca-lles 11 y 12 plano 2176-H.
Caso 01IU2-00006-02845 de fecha 25-02-2002, aprueba ca-lles 10 plano 2176-F.
Caso 01IU2-00004-02845 de fecha 13-12-2001, aprueba ca-lles 6 y 9 plano 2176-D.
Caso 01IU2-00003-02845 de fecha 28-11-2001, aprueba ca-lles 7 y 8 plano 2176-C.
Caso 01IU2-00002-02845 de fecha 13-09-2001, aprueba ca-lles 2 y 3 plano 2176-B.
Caso 01IU2-00000-02845 de fecha 15-06-2001, aprueba ca-lles 1; 4 y 5 plano 2176.
Se debe presentar la segregación de las calles conforme a dichas resoluciones. Art. 68.4 LH y 93 LH. (Enfasis suplido).(5)
Así las cosas, la peticionaria presentó ante el Registro un Escrito de Recalificación por estar en desacuerdo con las faltas señaladas. Sostuvo que el Registrador “esta[ba] impedido de notificar falta alguna sobre dicho documento”.(6) Amparó su tesis en el Art. 5 de la Ley Núm. 216 (30 LPRA sec. 1824), que estableció un término improrrogable de dos años a partir de la vigencia de la ley para que los Registradores de la Propiedad calificaran ciertos documentos que no que-*374daron inscritos automáticamente por virtud de esa legislación. En vista de ello, argüyó que el término con el que contaba el Registrador para calificar la Escritura Núm. 36 presentada el 20 de junio de 2003 había vencido el 10 de febrero de 2013, puesto que la ley entró en vigor para el 10 de febrero de 2011.(7) Su postura fue que como el Registrador incumplió con su obligación de calificar dentro de este término, la escritura quedó calificada e inscrita de manera automática desde esa fecha. En la alternativa, señaló que debido al tiempo transcurrido entre la presentación de la escritura y su calificación, sumado esto a otras circunstan-cias personales, le era imposible obtener copias e informa-ción sobre las escrituras de cancelación de hipoteca y de segregación de las calles.
El 1 de junio de 2015 el Registrador notificó a la peticionaria su determinación de sostener la calificación original.(8) Explicó que el Art. 5 de la Ley Núm. 216, supra, no conllevaba que los documentos que no fueran calificados dentro del término dispuesto en la ley quedaran inscritos automáticamente luego de transcurrir dicho periodo.
Aun inconforme, el 19 de junio de 2015 la peticionaria acudió ante esta Curia mediante el recurso gubernativo de epígrafe para solicitar la revocación de la denegatoria de inscripción. Para fundamentar su petición expone las mismas razones que ya hemos reseñado. Sin embargo, en esta ocasión aduce argumentos adicionales dirigidos a objetar en los méritos la calificación del Registrador. A su juicio, no era necesario cancelar la hipoteca que grava la finca matriz. En cuanto a esto, sostiene que el Registrador incidió al no tomar en consideración lo que pautamos en Plaza del Rey, Inc. v. Registrador, supra, referente a la validez de las liberaciones de hipoteca a título gratuito. En lo que respecta a la solicitud de las escrituras de segregación de las calles, se limitó a argüir que previo a la calificación en *375controversia se habían inscrito en el Registro sendas escrituras similares a la Escritura Núm. 36 relacionadas a otros solares de la misma Urbanización Parques de Guásimas, esto, sin que el Registrador hubiese tenido ante sí las escrituras de segregación que ahora solicitaba. Adujo que esa situación “creó un estado de derecho de acorde con las inscripciones anteriores” y que por ello el Registrador “después de 12 años no puede exigir lo que antes obvió”.(9)
El 10 de julio de 2015 el Registrador compareció y presentó su alegato en oposición al recurso gubernativo. Contando con el beneficio de la comparecencia de las partes, pasamos a resolver.
II
A. La calificación registral y La Ley Núm. 216
El principio de legalidad exige que se examinen o califi-quen los títulos que pretenden ingresar en el Registro, es decir, que se sometan a un examen minucioso acerca de su legalidad.(10) Nos indica Rivera Rivera que ello es compren-sible cuando se trata de un sistema registral en el cual se reputan sus asientos como exactos y concordantes con la realidad jurídica civil.(11) Por ello, hemos enunciado que la calificación constituye “piedra angular” del principio de le-galidad, puesto que le impone a los registradores de la pro-piedad la obligación de verificar que al Registro accedan únicamente títulos válidos y perfectos, de manera que go-cen de la fe pública registral.(12) Así, los títulos defectuosos *376quedan rechazados del Registro, ya sea de forma definitiva o provisional. Esto se evalúa a la luz de las leyes vigentes a la fecha de su otorgamiento y las constancias del propio Registro.(13)
De acuerdo al Art. 52 de la Ley Hipotecaria y del Registro de la Propiedad de 1979,(14) vigente para la fecha cuando se presentó la escritura de este caso, el Registrador debía registrar los documentos dentro de los 60 días siguientes a su presentación. Empero, este término podía extenderse cuando existiera justa causa, considerándose como tales, entre otras, la escasez de personal y materiales, la ausencia autorizada y prolongada del Registrador, el aumento inusitado de la presentación de documentos y la complejidad de los documentos presentados.(15) A causa del atraso que estas situaciones generaron en el Registro, la Asamblea Legislativa aprobó la Ley Núm. 216.
En la Exposición de Motivos de la Ley Núm. 216 se expresó que existía para la fecha de su aprobación una dilación de alrededor de 600,000 documentos sin calificar, los cuales se habían estado acumulando a través de los años.(16) Se enfatizó además que ese atraso no solo atentaba contra el tráfico jurídico de bienes inmuebles sino que, en efecto, lesionaba los derechos de los ciudadanos:
El atraso en la inscripción de documentos, no solamente atenta contra el tráfico jurídico de bienes inmuebles, sino que lesiona derechos de ciudadanos que esperan 10 ó 15 años para que sus títulos queden inscritos. En ocasiones, se notifican *377faltas que impiden la inscripción y que por haber transcurrido tanto tiempo desde que se presentó el documento, es imposible resolverlas sin incurrir en gastos adicionales para el notario o la parte interesada.(17)
Mediante la Ley Núm. 216 se implantaron varias estrategias que intentarían alivianar ese problema. Como parte de estas medidas, el Art. 2 estableció que quedarían inscritos a partir de la vigencia de la ley los documentos que se hubiesen presentado ante el Registro de la Propiedad al 30 de abril de 2010. Sin embargo, no gozarían de dicho beneficio los siguientes:
(a) Documentos que comprendan segregaciones de fincas.
(b) Documentos que comprendan agrupaciones de fincas.
(c) Documentos que comprendan agregaciones de fincas.
(d) Documentos que comprendan expropiaciones.
(e) Documentos que comprendan expedientes de dominio.
(f) Documentos en los cuales se rectifica la cabida o se describe un remanente.
(g) Documentos constitutivos de Régimen de Propiedad Horizontal.
(h) Documentos posteriores que surjan de los negocios jurídicos mencionados en los incisos (a) al (g) de esta sección, así como los documentos presentados con posterioridad a la vigencia de esta ley.
(i) Documentos notificados, caducados o en proceso de recalificación. (Enfasis suplido).(18)
También se reseñó que era necesario adoptar una medida transitoria que ayudara a acelerar los trámites de inscripción, pero “sin menoscabar los principios básicos del derecho hipotecario y conservando la fe pública registrar y “sin que se afect[ara] la fe pública ni la presunción de corrección de los títulos inscritos”.(19) Al ser así, el Art. 5 le concedió a los Registradores un plazo improrrogable de dos años, desde que entrara en vigor la ley, para calificar todos *378aquellos documentos que no quedaron inscritos ipso jure. Este precepto lee de la manera siguiente:
Los Registradores tendrán un plazo improrrogable no mayor de dos (2) años, a partir de la vigencia de esta ley, para calificar todos los documentos que no quedan inscritos en virtud de este capítulo. Documentos presentados a partir del 1ro de mayo de 2010, tienen que ser calificados, dentro de un término improrrogable de 90 días laborables, contados a partir de la vigencia de esta ley. El incumplimiento con los términos aquí dispuestos por razones atribuibles únicamente a la con-ducta del Registrador, conllevará la imposición de sanciones disciplinarias que se dispondrán en el reglamento.(20)
Recientemente, en CRIM v. Registradora, 193 DPR 943 (2015), interpretamos el alcance de esta disposición en el contexto de un recurso gubernativo que se presentó antes de que el Registrador calificara la escritura que se interesaba inscribir. Dentro de ese marco, manifestamos que el legislador solo vislumbró un remedio reglamentario ante el incumplimiento del término de dos años para calificar. Concluimos que el incumplimiento de ese plazo no implicaba que el Registrador se hubiese negado a calificar y precisamos que “no pod[íamos], por fíat judicial, decretar que el documento quedó inscrito automáticamente por el mero transcurso del término improrrogable que estableció el legislador”. (Enfasis suplido).(21)
Luego de exponer la normativa de derecho, procedemos a discutir los planteamientos de la peticionaria referentes a la autoridad que tenía el Registrador para calificar la Escritura Núm. 36.
HH l-H J—I
A. La Escritura Núm. 36 se presentó en el Registro para el 2003. Como comprendía una segregación y otros *379negocios relacionados, no quedó inscrita automáticamente por virtud de la Ley Núm. 216. En ese caso, el legislador confirió un término de dos años a partir de la vigencia de la ley para que se calificara. Empero, la calificación tampoco se realizó dentro de ese término. Ante estos hechos, la pe-ticionaria sostiene que la Escritura Núm. 36 quedó califi-cada e inscrita automáticamente, desde que transcurrió el plazo dispuesto para calificar. No le asiste la razón, pues esto no está contenido en ninguno de los catorce artículos que contiene la Ley Núm. 216.
Sabemos que “cuando la ley es clara [y] libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir su espíritu”.(22) Ya hemos seña-lado que en materia de hermenéutica debemos evaluar ini-cialmente el texto de la ley para determinar si su lenguaje es simple y preciso con relación a la controversia.(23) Ciertamente, “no hay necesidad de recurrir al subterfugio de indagar más allá de la ley para cumplir con su propósito legislativo cuando su texto es claro”.(24) Lo anterior responde a que cuando el legislador se ha manifestado con un lenguaje inequívoco, el texto de la ley es la expresión por excelencia de toda intención legislativa.(25)
En este caso no es necesario auscultar el espíritu de la Ley Núm. 216 para concluir que no le asiste la razón a la peticionaria. El Art. 5, supra, es claro al determinar que el incumplimiento del término improrrogable solo conlleva una consecuencia disciplinaria. Tan reciente como el año pasado emitimos una opinión en la que, aunque en otro contexto fáctico, fuimos enfáticos al dictaminar que esta ley no disponía que un documento quedara inscrito auto-máticamente por el mero transcurso del término improrro*380gable que estableció el legislador.(26) En otras palabras, esta ley no suprimió al Registrador de la Propiedad del deber de calificar las escrituras que quedaron exceptuadas de inscripción automática. Estas fueron las medidas que la Asamblea Legislativa entendió que eran necesarias a fin de atender la situación del atraso que experimentaba el Registro de la Propiedad. Consiguientemente, el Registrador actuó dentro de sus deberes y facultades al calificar la Escritura Núm. 36 objeto de este recurso.
Establecido esto, nos resta dilucidar si dicha calificación fue conforme a derecho.
B. La primera falta que señaló el Registrador alude a que la Escritura Núm. 36 no podía inscribirse porque se debía cancelar la hipoteca que grava la finca matriz. Según describimos, el solar F-13 es el último solar que se segregó de la Urbanización Parques de Guásimas, mientras, el pre-dio en el que radica dicho proyecto consta gravado por una hipoteca constituida en garantía de un pagaré por la suma de cuatro millones de dólares.
La finalidad de la hipoteca es garantizar o asegurar la satisfacción de un crédito dinerario.(27) Como sabemos, en nuestro sistema registral inmobiliario permea el principio de indivisibilidad de la hipoteca que postula que la garantía hipotecaria “subsiste íntegra sobre todas y cada una de las partes del crédito mientras éste no se cancele”.(28) A ese tenor, el Art. 173 de la Ley Hipotecaria y del Registro de la Propiedad de 1979 establecía que
[l]a hipoteca subsistirá íntegra mientras no se cancele, sobre la totalidad de los bienes hipotecarios aunque se reduzca la obligación garantizada, y sobre cualquier parte de los mismos bienes que se conserven, aunque la restante haya desaparecido; pero sin pexjuicio de lo que se dispone en las dos siguientes secciones.(29)
*381Por su parte, el Art. 174 de esa misma legislación consignaba que
[s]i una finca hipotecada se dividiere en dos (2) o más, no se distribuirá entre ellas el crédito hipotecario sino cuando volun-tariamente lo acordaren el deudor y acreedor. No verificándose esta distribución, podrá repetir el acreedor por la totalidad de la suma garantizada contra cualquiera de las nuevas fincas en que se haya dividido la primera o contra todas a la vez.(30)
Este principio de indivisibilidad se manifiesta en dos órdenes: en el jurídico y en el físico.(31) En cuanto al as-pecto jurídico, aun cuando la obligación se disminuya, el derecho real de hipoteca continuará gravando la totalidad del inmueble o derecho.(32) Respecto al aspecto físico, la hipoteca se mantendrá intacta “aunque la finca hipote-cada se divida o sufra cambios físicos”.(33) De manera que, si se hipoteca un terreno y una parte de este desaparece, la hipoteca subsistirá en la parte restante; y si una finca única se divide en tres pedazos, cada uno de estos responderá por la totalidad del gravamen, salvo que a pacto en contrario se libere.(34) En Banco de San Juan v. Registrador, 103 DPR 417, 419-420 (1975), ya habíamos manifestado que la característica de indivisibilidad permitía pacto en contrario.
La peticionaria sostiene que el Registrador erró en su calificación al no tomar en consideración que en Plaza del Rey, Inc. v. Registrador, supra, modificamos nuestros pronunciamientos de Casa Blanca Properties v. Registrador, 130 DPR 609 (1992), para admitir, a su juicio, el tipo de liberación que se realizó en este caso mediante la Escritura Núm. 36. No le asiste la razón. Nos explicamos.
*382En Casa Blanca Properties v. Registrador, supra, atendimos una controversia hipotecaria de carácter novel en nuestro ordenamiento jurídico para aquel entonces. En ese caso se constituyó una hipoteca sobre el terreno en el cual se iba a edificar un condominio y se otorgó un pagaré hipotecario por la suma de $1,425,000 para el fínanciamiento interino de la obra.(35) Tras concluirse la construcción y so-meterse el condominio al régimen de propiedad horizontal, la hipoteca quedó gravando cada uno de los apartamentos de dicho condominio.(36) Estos apartamentos eran liberados según se vendían a fin de que la suplidora del financia-miento permanente pudiera proveer un fínanciamiento que estuviera garantizado mediante una hipoteca con rango de primera.(37) Trascendió que cuando se vendió el último apartamento, el Registrador denegó la inscripción por entender que no podía liberarse sin cancelar la hipo-teca que gravaba el terreno, es decir, la hipoteca del finan-ciamiento interino.(38) Al justipreciar si la calificación fue correcta señalamos lo siguiente:
[...] la pretendida liberación del apartamento Núm. 9 de la Hipoteca del fínanciamiento interino atenta contra el principio de legalidad registral. Generaría una discrepancia impermisi-ble entre los asientos del Registro y la realidad jurídica. [...]
[[Image here]]
No es posible liberar un apartamento de un crédito hipoteca-rio afirmando que ‘[n]o se reduce en forma alguna ni el principal del pagaré ni la hipoteca’. Si el crédito hipotecado y el pa-garé no disminuyen, ¿en qué consiste la liberación? Nuestro ordenamiento registral no permite liberar en un asiento la hipo-teca y dejar vigente el asiento del derecho real de hipoteca [...]
[[Image here]]
En resumen, estamos ante un esquema anormal e impermisible. Si bien todos los apartamentos han sido “libera-*383dos” de la hipoteca de construcción, ésta no ha sido cancelada ni parcial ni totalmente. Como figura absurda permanente, subsiste en los libros del Registro de la Propiedad una hipoteca despojada por sucesivas liberaciones de toda garantía inmobi-liaria y desvinculada por completo del inmueble sobre el cual fue constituida. Simultáneamente, en el tráfico de valores sub-siste un pagaré engañoso, cuyo importe dice estar asegurado con primera hipoteca sobre el Condominio Casa Blanca. Tam-poco se han satisfecho los derechos arancelarios. (Énfasis su-plido y citas y escolio omitidos).(39)
En ese caso también enunciamos que la estructura jurídica de las hipotecas representadas por títulos al portador o a la orden, imponía como único método de liberación la cancelación parcial o total, conforme al Art. 138 de la Ley Hipotecaria de 1979.(40)
Sin embargo, un año después, en Plaza del Rey, Inc. v. Registrador, supra, se solicitó la reconsideración parcial de una sentencia que habíamos emitido conforme a Casa Blanca. Nótese que en Plaza del Rey no se cuestionó la co-rrección de la norma que exigió el pago total de los aranceles correspondientes al valor de la hipoteca cuando se liberaba de gravamen el último apartamento individualizado.(41) Más bien, se objetó lo referente a que la única forma de liberar una hipoteca en garantía de títulos al portador o por endoso fuera la cancelación total o parcial del gravamen. Al atender *384esos planteamientos reconsideramos los pronunciamientos de Casa Blanca a los únicos efectos de reconocer las libera-ciones gratuitas entre partes.(42) Aclaramos que la vía del Art. 138 de la Ley Hipotecaria era necesaria exclusivamente cuando la finca hipotecada no se pudiera dividir, en otras palabras, “cuando se trate del remanente [...] sobre [e]l cual se aplica el gravamen hipotecario” nfasis suplido).(43)
En el caso que nos ocupa, mediante la Escritura Núm. 36 se pretendió liberar al último solar de la Urbanización Par-ques de Guásimas de la hipoteca que, en garantía de un pagaré a favor del Banco Santander o a su orden, grava la finca en la que ubica ese proyecto residencial. Sin embargo, en ese mismo documento se hizo constar que esa liberación “no afecta [ba] el importe del principal del pagaré ni el de la hipoteca que lo garantiza[ba]”.(44) Evidentemente, y a la luz de la jurisprudencia discutida, permitir dicha segregación y la liberación gratuita sin la correspondiente cancelación de hipoteca atenta contra el principio de legalidad ya que pro-piciaría una disyuntiva entre la realidad registral y extra registral; la existencia de una hipoteca desvinculada del in-mueble sobre el que recae. Es evidente que ese negocio jurí-dico no se realizó conforme a la jurisprudencia que hace poco más de dos décadas establecimos en este Tribunal. Por consiguiente, colegimos que no erró el Registrador en cuanto a la primera falta señalada. En efecto, para poder proceder a la inscripción de los negocios jurídicos contenidos en la Escritura Núm. 36, era necesario que se cancelara la hipo-teca que de acuerdo a los asientos del Registro, se encuentra constituida sobre la totalidad del inmueble en el que radica el solar “F-13” que sería segregado. Procedemos ahora a analizar los planteamientos relacionados a la segunda falta notificada por el Registrador.
*385En su segunda falta, el Registrador especificó que con-forme al Art. 93 de la Ley Hipotecaria de 1979, faltaba por presentar las escrituras de las segregaciones de ciertas ca-lles según las Resoluciones que había emitido la extinta ARPe. Este artículo establece lo siguiente:
En el caso de cualquier desarrollo urbano de una finca, no podrá registrarse segregación alguna, sin que antes se presen-ten los documentos en que se segreguen las parcelas dedicadas al uso común o público, y en que se consigne la cabida del resto del área destinada a estos propósitos con arreglo al plano e informes aprobados e inscritos en el Registro de Planos.(45)
Cónsono con lo anterior, el Art. 101.1 del Reglamento Hipotecario, supra, dispone que “[s]erán segregados pre-viamente a cualesquiera otras parcelas, aquellas que de acuerdo con el plano aprobado por las agencias guberna-mentales concernidas deban segregarse para ser destinadas al uso común o público”.(46)
En vista de ello, “el registrador está impedido de extender cualquier asiento relativo a un negocio jurídico si no se satisface la exigencia administrativa”.(47)
En cuanto a esta segunda falta la peticionaria se limita a argumentar que, debido a que ciertas escrituras sobre segregaciones y compraventa de otros solares de la misma urbanización se inscribieron con ese defecto, no procedía que el Registrador requiriera esos documentos. La peticio-naria se circunscribe a exponer lo siguiente:
[...] al calificar e inscribir todas las escrituras sobre Segre-gación, Liberación y Compraventa otorgadas por la suscri-biente entre el 2000 y 2003, entiéndase escrituras otorgadas antes del 8 de mayo de 2003, sin tener ante s[í] las segrega-ciones de las calles de la Urbanización Parques de Guásima, según Resoluciones aprobadas por ARPE de fechas 2001 y 2002, el Registro de la Propiedad, sección de Guayama, creó *386un estado de derecho acorde con las inscripciones anteriores que incluye la escritura de Segregación, Liberación y Compraventa del 8 de mayo de 2003. Entendemos que después de 12 años no puede exigir lo que antes obvi[ó].(48)
Es oportuno reiterar que al momento de ejercer su deber de calificar un documento, el Registrador está obligado a estudiar la legalidad del mismo, analizar si estos son váli-dos y perfectos como para poder entrar al registro. De acuerdo con el Art. 68 de la Ley Hipotecaria de 1979, una de las faltas que impiden la inscripción es cuando no se acredita el cumplimiento con las formalidades exigidas por las leyes.(49) De acuerdo con el Art. 93 de la Ley Hipotecaria de 1979, supra, en los proyectos de desarrollo urbano el Registrador está impedido de inscribir segregación alguna si no se han presentado antes los documentos en que se segreguen las parcelas dedicadas al uso común o público según sea solicitado por las agencias administrativas pertinentes. Por ello, al no constar en el Registro las segregaciones de las calles, requeridas por ARPe, el Registrador estaba impedido de practicar la segregación solicitada. Ello es así, independientemente de los errores que se aducen que fueron cometidos en calificaciones previas relacionadas a otras escrituras. Cónsono con lo anterior, resolvemos que no erró el Registrador al requerir que se presentaran las escrituras de segregaciones correspondientes como con-dición para proceder con la inscripción.
*387IV
Por los fundamentos que preceden, se confirma la cali-ficación impugnada.
Lo acordó y manda el Tribunal y certifica el Secretario del Tribunal Supremo. La Jueza Presidenta Señora Oronoz Rodríguez concurrió sin opinión escrita. La Juez Asociada Señora Rodríguez Rodríguez emitió un voto particular concurrente.
(Fdo.) Juan Ernesto Dávila Rivera Secretario del Tribunal Supremo

 30 LPRA see. 1821 et seq.


 Véase Recurso Gubernativo, pág. 2.


 Surge de la propia Escritura Núm. 36 que la hipoteca que grava el predio se había presentado al asiento 34 del tomo 520 del Diario de Operaciones del Registro de la Propiedad, Sección de Guayama. No consta en el legajo del caso la fecha cuando se inscribió la referida hipoteca, pero según surge de la calificación del Registrador de la Propiedad, en efecto, dicho gravamen quedó constituido sobre el inmueble.


 Presentada al asiento Núm. 165 del libro 595 del Diario de Operaciones.


 Véase Escrito de calificación, Apéndice, Exhibit 2. Cabe señalar que la Ley Núm. 198 de 8 de agosto de 1979, según enmendada, ha sido derogada y sustituida por la Ley Núm. 210-2015 aprobada el 8 de diciembre de 2015, la cual entrará en vigor a los 90 días de su aprobación. Así también, la Ley Núm. 161-2009 derogó al Ley Orgánica de la Administración de Reglamentos y Permisos, Ley Núm. 76 de 24 de junio de 1975 (23 LPRA sec. 71 et seq.).


 Escrito de Recalificación, Apéndice, Exhibit 3, pág. 3.


 La Ley Núm. 216-2010 entró en vigor 45 días después de su aprobación.


 Véase Denegatoria de inscripción, Apéndice, Exhibit 1.


 Véase Recurso Gubernativo, pág. 9.


 L.R. Rivera Rivera, Derecho registral inmobiliario puertorriqueño, 3ra ed., San Juan, Jurídica Editores, 2012, pág. 271.


 Íd. Véase, también, San Gerónimo Caribe Project v. Registradora, 189 DPR 849, 860 (2013), citando a R. Roca Sastre y otros, Derecho hipotecario, 9na ed., Barcelona, Ed. Bosch, 2008, T. I, pág. 614.


 R & G Premier Bank P.R. v. Registradora, 158 DPR 241, 246 (2002); Narváez v. Registrador, 156 DPR 1, 14 (2001).


 El Art. 64 de la Ley Hipotecaria de 1979 dispone que “[l]os registradores calificarán, bajo su responsabilidad la legalidad de los documentos de toda clase en cuya virtud se solicite un asiento. Dicha calificación comprenderá las formas extrínse-cas de los documentos presentados, la capacidad de los otorgantes y la validez de los actos y contratos contenidos en tales documentos. Los registradores fundamentarán su calificación de los actos y contratos a registrarse en los documentos que se presenten, los asientos regístrales vigentes y las leyes”. 30 LPRA sec. 2267 (ed. 2005).


 30 LPRA 2255 (ed. 2005)


 Art. 66.2 del Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, de 9 de julio de 1980, según enmendado, Reglamento Núm. 2674 del Departamento de Justicia.


 2010 (Parte 2) Leyes de Puerto Rico 1319, 1320.


 Íd.


 30 LPRA sec. 1821.


 Exposición de Motivos de la Ley Núm. 216-2010, supra, pág. 1321.


 30 LPRA sec. 1824.


 CRIM v. Registradora, 193 DPR 943, 950 (2015).


 Art. 14 del Código Civil, 31 LPRA sec. 14.


 Spyder Media, Inc. v. Mun. de San Juan, 194 DPR 543, 551 (2016); Doble Seis Sport v. Depto. Hacienda, 190 DPR 763, 787 (2014); S.L.G. Solá-Moreno v. Bengoa Becerra, 182 DPR 675, 691 (2011).


 Doble Seis Sport v. Depto. Hacienda, supra, pág. 787.


 Spyder Media, Inc. v. Mun. de San Juan, supra.


 CRIM v. Registradora, supra.


 A.C.T. v. 780.6141M2, 165 DPR 121 (2005).


 Rivera Rivera, op. cit, pág. 493.


 30 LPRA sec. 2569 (ed. 2005).


 30 LPRA sec. 2570 (ed. 2005).


 Casa Blanca Properties v. Registrador, 130 DPR 609, 614 (1992), citando a Morell.


 Íd.


 Rivera Rivera, op. cit., pág. 494.


 Casa Blanca Properties v. Registrador, supra, pág. 615.


 Íd., pág. 612.


 Íd.


 Íd., pág. 613.


 Íd.


 íd., págs. 615-617.


 Id., pág. 617. Este artículo lee de la manera siguiente:
“Sin perjuicio de lo dispuesto en la see. 2460 de este título sobre la cancelación de gravámenes posteriores, las inscripciones de hipoteca constituidas para garanti-zar obligaciones representadas por títulos transferibles por endoso o pagaderos al portador, cualquiera que sea la denominación que se les asigne, se cancelarán total o parcialmente mediante escritura otorgada por los tenedores legítimos de los títulos expresados. En todo caso deberá hacerse constar en la escritura la identificación de los títulos y su inutilización o reducción parcial en el acto del otorgamiento. Si todos o algunos de dichos títulos se hubiesen extraviado o hubieren sido destruidos sin los requisitos anteriores, únicamente podrán cancelarse dichas inscripciones mediante la presentación de la sentencia firme en que se declare haber quedado extinguidas las obligaciones representadas por los referidos títulos.
“En las escrituras de cancelación de títulos transferibles por endoso será obli-gación del notario hacer constar que el compareciente es tenedor por endoso o que el último endoso se hizo en blanco”. 30 LPRA see. 2462 (ed. 2005).


 Plaza del Rey, Inc. v. Registrador, 133 DPR 188, 190 esc. 1 (1993).


 Íd., pág. 195.


 Íd., pág. 194.


 Véase Apéndice, Exhibit 4, cláusula octava de la Escritura Núm. 36, pág. 5.


 30 LPRA sec. 2314 (ed. 2005).


 Reglamento General para la Ejecución de la Ley Hipotecaria y del Registro de la Propiedad, Reglamento Núm. 2674, Art. 101.1.


 Rivera Rivera, op. cit., pág. 383.


 Recurso gubernativo, pág. 9.


 Este Artículo señala:
“Serán faltas que impidan la registration del título presentado:
(1) Las que causen la inexistencia del acto o contrato a registrarse o la nulidad o anulabilidad de éste o del documento presentado.
(2) Las que se originen de obstáculos del Registro.
(3) Las que se funden en disposiciones de este subtítulo.
(4) El no presentar los documentos complementarios necesarios o no acreditarse el cumplimiento de las formalidades exigidas por las leyes”. (Énfasis suplido). 30 LPRA see. 2271 (ed. 2005).